Citation Nr: 0211809	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a hiatal hernia.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A hiatal hernia was initially clinically demonstrated 
years after service, and has not been shown by competent 
evidence to be related to the veteran's service.


CONCLUSION OF LAW

Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, and letters issued 
during the pendency of the appeal, the veteran was given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  The VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran. Service medical records and post 
service private and VA treatment reports are of record.  
There has been no identification of any outstanding records 
with regard to the veteran's claim.

The veteran claims that he is entitled to service connection 
for a hiatal hernia.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection for some 
diseases, including organic diseases of the nervous system 
and peptic ulcers (gastric or duodenal), may be presumed if 
the disease is shown to have manifested to a degree of ten 
percent within one year of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a) (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service medical records show that an upper gastrointestinal 
X-ray series in April 1994 revealed an irritable bulb, 
possible esophagitis, and that "[n]o definite hiatus hernia 
or reflux could be demonstrated."  

A December 1976 VA examination found that the veteran had no 
evidence of abdominal or inguinal hernia.  An upper GI series 
indicated normal symptoms, including normal esophageus, 
stomach contour, distal duodenum and upper bowel.

Also included in the record were treatment records dated in 
May and June 1980 from WPAFB Medical Center.  These records 
show the veteran having been seen for complaints of 
epigastric distress.  He was also shown to have a hiatal 
hernia.  The physician indicated that the veteran had been 
suffering from these symptoms for approximately three months 
before he sought treatment. 

A radiology report from WPAFB Medical Center dated in March 
1996 showed a small sliding hiatal hernia to be present.  
There was also a mild amount of spontaneous gastroesophageal 
reflux visualized.  The amount of reflux was enhanced when 
the veteran took sips of cold water.  His stomach was normal 
in appearance, as was the duodenum.

The veteran underwent a VA examination in August 1998.  The 
veteran stated to the examiner that while in service, he was 
diagnosed with a hiatal hernia.  He also indicated that he 
was diagnosed with a small sliding hiatal hernia with mild 
spontaneous gastroesophageal reflux in March 1996.  

An administrative review performed by the VA Compensation and 
Pension service was reported in a letter dated in June 1999.  
The reviewer recommended that the veteran be reexamined and 
that a medical opinion be obtained as to whether the 
veteran's gastrointestinal symptoms experienced in service 
represented the initial manifestations of the subsequently 
diagnosed hiatal hernia/gastroesophageal reflux conditions.

A VA examination was conducted in July 1999.  The examiner 
indicated that the veteran had been on Prevacid for the past 
two years with complete relief of his gastrointestinal 
symptoms.  He had no weight loss, no dysphagia, no heartburn, 
no gastrointestinal bleed, no reflux or regurgitation, nausea 
or vomiting while on Prilosec, which he had been taking for 
the past two years.  His abdominal examination was normal.  
An upper gastrointestinal series done in July 1999 showed a 
small hiatal hernia, but was otherwise normal.  The diagnosis 
was small hiatal hernia with gastroesophageal reflux disease, 
stable with treatment.  The examiner stated that following a 
review of the evidence, and since reflux and hiatal hernia 
are so common, it was very hard to say when the veteran's 
condition started.  It was noted that the veteran had had 
symptoms for more than 25 years, which had become much more 
worse in the last five years, and were now stable with 
treatment.

After a review of the evidence contained in the claims file, 
the Board finds that service connection for hiatal hernia is 
not warranted.  The evidence fails to show that there is a 
link between any symptoms in service and the veteran's 
current hiatal hernia disability.  The service medical 
records do not show that a permanent or chronic residual 
disability was incurred.  Upper gastrointestinal X-ray series 
performed in service in April 1974, and only months after 
service, in December 1976, fail to disclose the existence of 
a hiatal hernia.  Not until May 1980 was there an indication 
of hiatal hernia, and even those records indicate the onset 
of symptoms to be three months earlier.  The VA examiner's 
opinion in July 1999 referred to the veteran's subjectively 
reported 25-year clinical history, and did not note the 
negative upper gastrointestinal X-ray series performed in 
service in April 1974, nor the negative post service upper 
gastrointestinal X-ray series  performed in December 1976.  
Absent evidence of a chronic disability in service or soon 
thereafter, and absent competent evidence of a link between 
the current disability and the symptoms the veteran 
experienced in service, service connection cannot be granted.  
The Board therefore concludes that a preponderance of the 
evidence is against a showing that the veteran's hiatal 
hernia is related to any symptoms shown during active 
military service.  The veteran's claim of entitlement to 
service connection for hiatal hernia will accordingly be 
denied.


ORDER

Service connection for hiatal hernia is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

